Title: Thomas Jefferson to James Gibbon, 13 May 1817
From: Jefferson, Thomas
To: Gibbon, James


          
            Dear Sir
            Monticello
May 13. 17.
          
          Mr Dearborn Collector of Boston writes me that he had recieved for me a small parcel of grass seeds (Lupinella) sent me by mr Appleton our Consul at Leghorn, which he should forward to you by a Coaster in a few days. I will ask the
			 favor of you to deliver them when recieved to Messrs Gibson & Jefferson who will pay whatever is due on them, and f will forward them to me. Accept the assurance of my great esteem & respect.
          Th: Jefferson
        